Citation Nr: 0216303	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  96-42 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral varicose veins.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury.  

3.  Entitlement to an increased rating for right knee 
traumatic arthritis, status post arthroscopy with limited 
motion, currently evaluated as 10 percent disabling, and for 
right knee disability, status post arthroscopy with 
instability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1983 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Regional Office (RO) in Waco, Texas, Department of Veterans 
Affairs (VA).  In that rating decision, the RO granted 
service connection for bilateral varicose veins, denied an 
increased rating for a right ankle disability, granted an 
increased rating for a right knee disability, and determined 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
left leg disorder. 

Subsequently, by way of a June 1997 rating decision, the RO 
granted an increased rating, to 20 percent, for the veteran's 
bilateral varicose veins disability.  In a March 2002 rating 
decision, the RO changed the characterization of the 
veteran's right knee disability from one described as 
traumatic arthritis, right knee, status post arthroscopy, and 
rated 20 percent disabling, to two separate disabilities, 
described as right knee traumatic arthritis, status post 
arthroscopy with limited motion, rated 10 percent disabling, 
and the other described as right knee traumatic arthritis, 
status post arthroscopy with instability, also rated 10 
percent disabling.  

In the interim of this appeal, the RO determined that new and 
material evidence had been presented to reopen a finally 
denied claim for entitlement to service connection for left 
leg disability.  By way of the March 2002 rating decision, 
service connection for a left leg disability was granted, and 
the veteran was notified of the same.  He did not thereafter 
take exception to the grant or initiate an appeal.  As the RO 
did, the Board considers this a full grant of benefits sought 
on appeal for the issue of service connection for the left 
knee; from which an appeal had been perfected from the August 
1995 rating decision.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.

2.  The veteran's bilateral varicose veins disability is 
currently manifested by his inability to sit or stand longer 
than a few minutes at time, pain with driving, tenderness, 
edema, and scarring at the keloid for the right varicose 
veins, post-operative, and 5.0 inches left knee varicose 
veins and severe aching on the left with left leg varicose 
veins with edema at the medial malleolus.  

3.  The veteran's service-connected right ankle disability is 
manifested by pain, mild tenderness, slight swelling, and 
currently full range of motion; considered not productive of 
more than moderate disability based upon limitation of 
motion.

4.  Right knee arthritis has been consistently shown by x-ray 
evidence, and the veteran experiences pain and limitation of 
motion of the right knee; all contemplated as no more than 10 
percent disabling.  

5.  A separate rating is in effect for right knee 
instability, status post arthroscopic surgery with subjective 
complaints of instability and locking, and with the need to 
wear a brace on the right knee.  



CONCLUSIONS OF LAW

1.  The criteria have been met for a rating of 50 percent for 
bilateral varicose veins.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.104, Diagnostic Code 7120 (1997 & 2001).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a right ankle injury have not been 
met.  38 U.S.C.A. §§1155, 5107 ; 38C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5262, 5271 (2001).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's right knee traumatic arthritis, 
status post arthroscopy with limited motion, has not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2001).

4.  The criteria for a disability rating in excess of 10 
percent for the veteran's right knee disability, status post 
arthroscopy with instability has not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
treatment records.  There is no indication of outstanding 
records which the RO has not yet requested.  In addition, the 
veteran has been afforded several VA medical examinations in 
connection with his claims.

The Board further notes that the veteran was informed, via 
decisions of the RO, and Statements of the Case, of the 
evidence of record and the nature of the evidence needed to 
substantiate his claims.  In this regard, in December 2001, 
the RO contacted the veteran and notified him of the evidence 
needed to establish entitlement to the benefit sought, and 
what the RO would obtain, as well as what evidence was needed 
from the veteran and what he could do to help with his 
claims.  No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).


Factual Background

Service medical records show that the veteran was treated for 
varicose veins of the right thigh and lower leg, and there 
was a diagnosis of varicose veins, right greater than left 
made in service.  In October 1987, while playing basketball, 
the veteran sustained injury to the right foot.  Due to this 
disability, the veteran was brought before the Medical 
Evaluation Board, and the diagnosis was traumatic arthritis, 
right subtalar joint, secondary to subtalar joint 
dislocation.  A Physical Evaluation Board found that the 
veteran's medical and physical impairment prevented 
reasonable performance of duties required by his grade and 
military specialty.  Prior to the right ankle injury, in 
August 1987, and in December 1984, the veteran was treated 
for right knee pain, also associated with injury while 
playing basketball.  No significant residuals were noted at 
discharge from service.  

In January 1989, the veteran underwent VA examination.  He 
reported having injured his right ankle in service in October 
1987 while playing basketball, and that he suffered 
dislocation.  He was in a cast for six weeks, and on reduced 
activity.  The veteran complained of current pain with 
walking, swelling of the ankle and some paresthesia of the 
toes.  

Physical examination revealed that the veteran walked with a 
near normal gait.  He walked on his toes and his heels but 
was unable to walk on the side of the right foot.  There was 
some swelling and discoloration over the lateral aspect of 
the right ankle and it was warm to the touch.  The examiner 
stated that, in summary, the veteran suffered dislocation of 
the ankle, which was reduced, and following this, the veteran 
had continuous pain over the lateral aspect and was unable to 
return to his normal athletic activities.  The veteran had no 
demonstrable instability but did have swelling and tenderness 
of the right ankle.  There was noted 5 degrees of 
dorsiflexion of the right ankle with approximately 25 degrees 
of plantar flexion.  Included in the examiner's impression 
was that the veteran undoubtedly suffered rupture of the 
lateral ligaments of the ankle which had healed.  
Corresponding x-rays revealed a bony-like projection from the 
medial aspect of the first metatarsal which was thought to be 
congenital in origin, otherwise there was no significant 
abnormality noted.  

Also at VA examination in January 1989, the examiner noted 
that there was full range of motion of both knees and no pain 
on movement.  In the diagnosis section, the examiner wrote 
that disability of both knees was not found.  X-rays of both 
knees, taken in conjunction with a VA examination conducted 
in January 1989, revealed no evidence of fracture or 
dislocation.  The impression was bipartite patellae, with 
degenerative spurring at the superior aspect of the right 
patella, otherwise essentially negative examination.  

By way of a March 1989 rating decision, service connection 
for residuals of injury to the right ankle was granted, and a 
10 percent evaluation was assigned.  Service connection was 
also granted for traumatic arthritis of the right knee, and a 
zero (noncompensable) percent was assigned.  

VA outpatient treatment records show that the veteran was 
treated for right ankle pain in February 1989, October 1989, 
May 1989, November 1989, February 1990, and in August 1990.  
In January 1991, it was noted that the veteran had some 
instability problems with the right ankle.  He was also 
treated for the same in October 1991.

VA outpatient treatment records, dated in December 1994, 
reveal that the veteran had varicose veins below the knees.  
In December 1994 he was also treated for right knee pain.  He 
complained of pain in both knees and he ambulated with a 
limp.  Examination revealed swelling in both knees.  

In January 1995, the veteran submitted a claim for 
entitlement to service connection for varicose veins.  

Right knee swelling and pain were noted in February 1995 VA 
outpatient records.  A provisional diagnosis of inflammatory 
arthritis was noted, and the veteran underwent a rheumatology 
evaluation in connection with his complaints of pain. 

By way of an August 1995 rating decision, residuals of a 
right ankle injury remained 10 percent disabling.  Service 
connection for varicose veins, bilateral was granted, and an 
evaluation of 10 percent was assigned.  An evaluation of 
traumatic arthritis, right knee, which was zero percent, was 
increased to 10 percent effective December 1994.  The veteran 
disagreed with this rating decision and perfected this 
appeal.  

VA outpatient treatment records show that the veteran was 
seen in September 1995 and December 1995 for continued 
problems with the right knee.  In December 1995, the 
diagnosis was osteoarthritis of both knees, greater in the 
right knee than the left, and traumatic arthritis of the 
right ankle.  It was also noted that there were large 
varicose saphenous veins in the right leg, and that it was 
stable.  

March 1996 outpatient treatment records show that the veteran 
complained of burning sensation, but denied pain.  He 
complained of knee swelling too.  The impression was 
inflammatory joint disease of both knees, and varicose veins.

In a letter dated in March 1996, the veteran's VA physician 
stated that the veteran was being evaluated for inflammatory 
arthritis of the knees, and that he needed to avoid 
activities damaging to the knees, including heavy lifting, 
twisting or bending of the knees, or extensive standing or 
walking on hard surfaces.  

VA outpatient records show that the veteran had his right 
knee aspirated in April 1996.  Inflammatory arthritis and 
varicose veins, right greater than left were noted when the 
veteran was seen at VA in June 1996 and November 1996. 

In December 1996, the veteran testified at a personal hearing 
before the RO.  Regarding varicose veins, the veteran stated 
that they were located from his thigh to the ankle.  He had 
to wear support hose on both legs, daily.  He experienced 
swelling and cramping, and discoloration of the thighs and 
the knees.  He took medication that helped only sometimes.  
Regarding the right ankle, he said that his right ankle 
swelled up, and was bothersome on a daily basis.  He took 
medication to relieve the pain, and the veteran stated that 
the medication worked sometimes.  Regarding the right knee, 
the veteran sated that it was swollen daily, that he at times 
had to cease walking because he had so much pain in his knee, 
that the weather affected his knee, that the knee gave out 
and that it locked.  The veteran stated that he worked for a 
bottling company, and that, because of his knee, they did not 
have him "doing any kind of activity." 

In December 1996, the veteran underwent VA examination for 
the joints.  On examination, he was noted to have full range 
of motion in the lower extremities.  Examination of the right 
ankle revealed palpable tenderness along the joint line on 
both the lateral and medial planes, with minimal crepitation.  
There was no evidence of any fluid collection in the area of 
the right ankle at the time of the examination.  On 
examination of the knees, the veteran was noted to have full 
range of motion.  He did have some joint line tenderness 
palpable on the anterior, medial and lateral surfaces of the 
knees.  There was no evidence of any effusion at the time of 
the examination.  He was noted to have bilateral patellar 
crepitus with patellar tenderness bilaterally.  There was no 
range of motion deficit noted during that evaluation.  The 
diagnoses were probably traumatic arthritis in the right 
ankle, and bilateral chondromalacia patellae.  

In December 1996, the veteran underwent VA examination for 
the arteries.  Objective findings revealed that the skin 
looked good with no lesions.  He had visually noted 
varicosities in the right lower extremity in the general area 
of the knees, medial thigh and some on the medial lower leg 
with minimal varicosities about the right foot, significant 
for early venostasis.  There was no palpable dependent edema 
at the time of the examination.  The diagnosis was 
varicosities of the right lower extremity with evidence of 
early venostasis.  The diagnosis was varicosities right lower 
extremity with early venous stasis.  

VA outpatient treatment records show that in February 1997, 
the veteran was treated for chronic varicosities and chronic 
bilateral knee pain.  Bilateral degenerative joint disease 
was noted during an outpatient visit in April 1997.  

By way of a June 1997 rating decision, the evaluation for 
bilateral varicose veins was increased to 20 percent.  

In October 1997, the veteran underwent VA examination for 
diseases of the arteries/veins.  The veteran reported that he 
was not on any kind of treatment, and that he had not had any 
surgery for varicose veins.  The veteran stated that he had 
pain in his right mid thigh, secondary to an enlarged vein 
which was made worse with standing.  The veteran stated that 
he did have some pain, even at rest.  The veteran stated that 
the severity of pain increased as the day went on, and that 
it was at its worst when he ran or exercised.  The veteran 
denied any paresthesia or other abnormal symptoms, and denied 
attacks of angioneurotic edema.  The veteran denied episodes 
of cold sensitivity primarily associated with any of his 
lower extremities.  The veteran said that exercise 
precipitated the pain and swelling of the vessels in his 
legs.  Therefore he felt that his exercise tolerance had been 
lessened.  The veteran stated that he was not confined to the 
house or to the bed, although his activity level was markedly 
decreased.  Regarding the effects of the condition on the 
veteran's usual occupation and daily activities, he stated 
that he was adversely affected, in that there was no 
particular job that he could get that required prolonged 
standing, walking, or running, without having adverse effects 
on the veins in his legs.  Visual examination of the inner 
mid thigh revealed several large, superficial, palpable 
veins.  They were slightly tender to touch, and cool, without 
evidence of elevated temperature.  There was no evidence of 
ulceration or tissue loss.  Polaroid photographs were taken 
for documentation.  The diagnosis was varicose veins.  

A VA examination reported noted in October 1997, indicates 
that the veteran underwent VA examination for the joints, but 
appears that the actually examination took place in February 
1998.  Nonetheless, the claims folder was reviewed, and the 
following report was given.  Regarding the right ankle, the 
veteran indicated that he had pain, swelling, stiffness, 
weakness, fatigability, lack of endurance, and instability of 
the right ankle.  The veteran took the medication Nataumb 
twice a day for the right ankle disability.  He admitted to 
acute flare-up primarily from prolonged standing.  He stated 
that the pain was severe, and that he lost 40 percent of 
functionability.  The pain lasted for several hours.  He 
denied using a brace, crutch or cane.  He denied any surgery 
or additional injury to the right ankle.  The veteran stated 
that the right ankle gave out suddenly while he was walking.  
In conjunction with the physical examination of the right 
ankle, the examiner did a visual inspection of the right 
ankle by observing the veteran in a standing, walking and 
then in a nonweightbearing position.  Both the left and the 
right ankle were compared anteriorly and posteriorly from one 
side.  There was evidence of sight swelling of the right 
ankle on the lateral aspect.  However, there was no evidence 
of deformity of the ankle.  Range of motion showed 
plantarflexion from zero to 30 degrees with pain and 
discomfort.  Dorsiflexion was from zero to 15 degrees with 
mild pain and discomfort.  Supination was from zero to 30 
degrees.  Pronation was from zero to 10 degrees.  There was 
mild pain or discomfort on the lateral aspect of the right 
ankle.  

Regarding the right knee, the veteran indicated that he had 
pain, swelling, stiffness, giving out, locking, weakness, 
fatigability and lack of endurance to the right knee.  He 
took medication for the disability.  He had flare-ups with 
the right knee, and he admitted to having pain that was 
moderate.  He lost 30 to 40 percent of functionability.  The 
veteran stated that the pain lasted for several hours and 
that he treated it with medication.  He stated that he had a 
brace for the right knee but that he could not wear it 
because he also wore a stocking.  The veteran stated that his 
right knee adversely affected him if he had to undergo 
prolonged standing and bending.  Upon physical examination 
the examiner noted that the veteran ambulated without use of 
any type of mechanical aid.  His posture was erect, and his 
gait was somewhat abnormal as the veteran walked favoring his 
left knee.  The diagnosis was status post right ankle with 
residual pain.  In the remarks section, the examiner 
commented that there was appreciable functional limitation of 
motion due to pain for the right ankle.  Visual inspection of 
the right knee revealed no evidence of angulation deformity 
or instability, both with and without weightbearing.  There 
was no evidence of bowleggedness, knock-kneedness or backward 
bowing.  Palpation of the right knee revealed no tenderness 
to palpation to either the mediolateral joint space.  The 
popliteal spaces were free of Baker's cyst.  Range of motion 
was forward flexion from zero to 120 degrees without pain or 
discomfort.  Extension was 120 degrees and zero without pain 
or discomfort.  The diagnosis was degenerative joint disease 
of the right knee.

VA medical record show that the veteran had effusion of the 
right knee and degenerative changes, shown during 1998 and 
1999.  Swelling and pain were noted in an April 1999 
treatment record, and the assessment was probable gouty 
arthritis.  In June 1999, the assessment was chronic 
degenerative joint disease of the knees, hyperlipidemia.  The 
veteran had right knee arthroscopy in July 1999.  The 
preoperative diagnosis was internal derangement right knee, 
unresponsive to conservative treatment.  The post-operative 
diagnosis was chondromalacia, right femoral condyle.  

By way of a September 1999 rating decision, the veteran's 
right knee disability was re-characterized as traumatic 
arthritis, right knee, status post arthroscopy, and an 
increased evaluation, from 10 to 20 percent was granted after 
the veteran received a temporary total disability evaluation 
for surgery necessitating convalescence.  The 20 percent was 
assigned for recurrent subluxation or lateral instability of 
the knee, which was moderate.  

In January 2000, the veteran underwent VA examination for the 
arteries and veins.  By history, it was noted that the 
veteran had varicose veins affecting the right lower 
extremity, especially more prominent in the right thigh.  The 
varicose veins were basically unchanged except for the 
increased pressure from wearing the brace on the right knee, 
as that caused more pressure and more prominence in the 
varicose veins on the right thigh.  It compressed the vein in 
and around the knee where the brace was worn.  The veteran 
reported no new symptoms, and he did admit to symptoms of 
fatigue, and mild aches and pain.  There was no abnormal 
sensation.  He did feel pain on prolonged standing and 
walking.  There was no edema.  He received no treatment for 
the disorder.  Because of the right knee, the veteran had not 
been using the right leg very much, but varicose veins did 
not interfere with the daily activities.  Physical 
examination revealed that there was visible varicose veins in 
the right upper thigh with the color photograph included in 
the claims folder and was unchanged since the last 
examination.  There were no ulcers, edema, stasis, 
pigmentation, or eczema at that time.  The diagnosis was 
varicose veins, right lower extremity; unchanged since last 
examination.  

In January 2000, the veteran underwent VA examination for the 
joints.  He reported having increased pain and disability in 
the right knee since his arthroscopic surgery in July 1999.  
The veteran reported that he had pain, weakness, stiffness, 
swelling, with instability and giving way, and locking of the 
knee.  He had lack of endurance, and reported no heat or 
redness.  The veteran took Indocin and Tylenol.  He had a 
side affect of a rash from wearing the brace on the right 
knee.  His varicose vein condition also got worse because of 
the pressure from the brace.  The veteran used a brace for 
the right and also had a cane.  The veteran reported that he 
worked full time at a bottling company and that he was 
limited in lifting more than 10-15 pounds.  He was also 
limited with his physical activity, such as playing sports 
with his children.  

Right knee extension was zero degrees, flexion was 110 
degrees.  There was pain in the right knee at full extension 
and also pain at the extreme of flexion.  Mild edema and 
effusion with mild tenderness were present.  There was no 
abnormal movement or guarding.  The veteran walked with a 
limp because of the brace on the right knee.  No ankylosis 
was present.  The diagnosis was status post arthroscopic 
surgery and evaluation of the right knee with the diagnosis 
of chondromalacia, severe, of the femoral condyle.  

Also at VA examination for the joints in January 2000, the 
examiner noted that both ankles had been examined in 1997, 
and that they were essentially unchanged with no new surgery 
or treatment since the last examination.  There was full 
ankle motion, and in the diagnosis section, the examiner 
noted that the bilateral ankle joint examination was 
unchanged since the last evaluation in October 1997.  

VA treatment records show that in June 2001, the veteran had 
surgery for his bilateral varicose veins disability.  He 
underwent right greater saphenous vein stripping with 
subfascial endoscopic perforator ligation.  

In December 2001, the veteran underwent VA examination for 
the arteries and veins.  The examiner noted that the veteran 
had surgical removal of varicose veins in June of 2001.  He 
currently complained of sensation at the incision site, 
numbness at the lower medial malleolus, demonstrated by 
pinprick with needle and brush.  He complained of inability 
to stand more than two or three minutes at a time without 
severe aching on the left side proximal to the knee varicose 
veins, which the examiner described as being 5.0 inches times 
.5 inches with severe tenderness to palpation.  There was +1 
edema at the medial malleolus.  Exercise was precluded by the 
condition, and he currently took Tylenol medication with 
minimal to no effect.  

Regarding the effects of the condition on the veteran's usual 
occupation and daily activities, he processed student loans 
as a part of his work.  He complained of the inability to sit 
longer than four or five minutes at a time and the inability 
to stand more than three or four minutes at a time.  He also 
complained of pain with driving.  He had had to pull off the 
side of the road, get out and stretch his legs.  Objective 
findings revealed that there was +1 scarring at keloid at 
groin area, and the examiner referred to corresponding 
photographs.  The diagnosis was surgical residual from 
varicose veins removal on the right leg, and left leg 
varicose veins with +1 edema at the medial malleolus right 
and left ankles.  

In December 2001, the veteran underwent VA examination for 
the joints.  The veteran reported that he had pain, 
stiffness, weakness, fatigability and locking with the right 
leg.  Treatment had been with over-the-counter medication, 
with minimal to no relief.  Th had a right knee brace with 
surgical residual.  It flared up every day, worse in the 
morning.  In the evening, pain was at 9 on a scale of 0-10.  
The pain stayed constant at 7 throughout the day, right 
greater than left.  He reported that there was impairment 
during flare-ups, and that it decreased his ability to 
perform his job.  He had a full knee brace on his right knee.  
It was again noted that the veteran had had surgery in July 
1999.  As a loan officer, the disability impaired his ability 
to perform his job satisfactorily.  

Physical examination revealed that the veteran had a guarded 
gait and limped to the left with his right side.  Range of 
motion of the knee was zero degrees of extension to 100 
degrees of flexion on the right with severe pain from 70 
degrees to 90 degrees, with active range of motion at 100 
degrees.  There was positive drawer sign +3 on the right 
medial collateral ligament.  There was +1 laxity, and lateral 
collateral ligament.  There was +1 swelling and effusion to 
the proximal aspect of the patella.  There were corresponding 
photographs depicting scarring of the left knee and right 
knee.  

The examiner noted that the veteran had severe facial 
grimacing and guarding and a loud grunt, while being 
examined.  The examiner noted that x-rays showed no fracture 
or dislocation.  The medial joint compartment was moderately 
narrowed with marginal sclerosis and spurring.  The lateral 
joint compartment was normal in width, but spurs were also 
noted at its margin.  Those findings were consistent with 
osteoarthritis, according to the examiner.  No joint effusion 
was seen.  The impression was mild osteoarthritis involving 
both joint compartments.  The medial joint compartment was 
narrowed.  In the diagnosis section, the examiner stated that 
there was traumatic arthritis, right knee, status post 
surgery; osteoarthritis involving both joint compartments; 
and a diagnosis regarding the left knee.

Also at VA examination for the joints in December 2001, it 
was noted that there was swelling to the left ankle; but 
there was no mention of the right ankle during the 
evaluation, nor was there a diagnosis referable to the right 
ankle.  

By way of a March 2002 rating decision, traumatic arthritis 
of the right knee status post arthroscopy was rated 20 
percent through December 25 2001; and as of December 26, 
2001, the right knee disability was characterized as right 
knee traumatic arthritis, status post arthroscopy with 
limited motion, and rated 10 percent disabling; and, right 
knee traumatic arthritis, status post arthroscopy with 
instability rated 10 percent disabling.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to rating varicose veins were 
revised during the course of the veteran's appeal.  Prior to 
January 12, 1998, the criteria in Diagnostic Code 7120 for 
evaluating varicose veins was as follows:  A 10 percent 
evaluation was assigned for moderate varicosities of 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion.  A 30 percent evaluation was assigned 
for moderately severe bilateral varicose veins involving 
superficial veins above and below the knee with varicosities 
of the long saphenous ranging in size from one to two 
centimeters in diameter with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation; a 50 
percent evaluation was assigned for severe bilateral varicose 
veins involving superficial veins above and below the knee 
with involvement of the long saphenous rating over two 
centimeters in diameter, marked distortion and sacculation 
with edema and episodes of ulceration and no involvement of 
the deep circulation; and, a 60 percent evaluation was 
assigned for pronounced bilateral varicose veins with 
secondary involvement of the deep circulation as demonstrated 
by Trendelenburg's and Perthe's tests, ulceration and 
pigmentation.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

The current Rating Schedule provides a 10 percent rating for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery; 20 percent is assigned 
for persistent edema incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema; 40 percent is assigned for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration; 60 percent is assigned for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration ; and 100 percent is assigned for 
massive, board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2001).

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.


With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to  
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be  
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1997); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Normal (full) range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II. 

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion of the ankle 
is rated 20 percent.  38 C.F.R. § 4.71, Diagnostic Code 5271 
(2001). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of 
the tibia and fibula, involving malunion, is rated 10 percent 
when there is slight knee or ankle disability, and is rated  
20 percent when there is moderate knee or ankle disability.

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Degenerative, or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a. 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(5010) (2001).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
x-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II 
(2001).

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.

It has also been determined that a separate rating for 
arthritis could be based upon x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Varicose Veins

Initially, the Board notes that the veteran disagreed with 
the original grant of service connection for varicose veins.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Accordingly, the Board will consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id.  In that regard, the 
Board determines that from the time of the veteran's VA 
examination in December 2001, he is entitled to an increased 
rating for bilateral varicose veins; under the former rating 
criteria, effective prior to January 1998.  

Basically, the competent medical evidence of record shows 
that the veteran's bilateral varicose veins had remained 
unchanged at the time of the January 2000 examination, except 
for the increased pressure from wearing the brace on the 
right knee.  There were no ulcers, edema, stasis, 
pigmentation, or eczema.  Then, the veteran underwent surgery 
for the right varicose veins, and was reevaluated at VA 
examination in December 2001.  

At that examination, the veteran reported that he was unable 
to sit longer than four or five minutes at a time and unable 
to stand for more than three or four minutes at a time.  
There was tenderness, edema, and scarring at the keloid for 
the right varicose veins, and the examiner noted that there 
were left leg varicose veins with edema at the medial 
malleolus.  The veteran also reported having sensation at the 
incision site, numbness at the lower medial malleolus, and 
pain with driving.  Photographs were included with the 
examination records, and the Board reviewed them as well, and 
notes that left leg varicose veins were not depicted.  
However, the post-operative residuals of the right leg were 
depicted, and a description was given by the examiner that 
the (left) varicose vein was 5.0 inches by .05 inches.  The 
photographs and the examiner's descriptions, leads the Board 
to conclude that the bilateral varicose veins are now severe.  
Standard conversion tables indicate that to convert inches 
into centimeters you multiply the inches by 2.54.  Here that 
conversion is done by multiplying 5.0 inches by 2.54, which 
equals 12.7 centimeters.  Therefore, the varicose veins 
measured by the examiner at the December 2001 examination 
ranged over 2 centimeters in diameter.  

The veteran's reported complaints, the objective information 
cited by the examiner, taken together and reviewed under the 
former criteria, represents symptomatology coincident with a 
50 percent rating for moderately severe bilateral varicose 
veins.  The symptomatology does not fall under the criteria 
for a 60 percent bilateral rating under the former criteria 
because pronounced bilateral varicose veins are not shown.  

With respect to the current criteria, there is no evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration warranting 
a 60 percent evaluation for the right leg; or any other 
combination therein that would warrant an evaluation in 
excess of the 50 percent evaluation just assigned for 
bilateral varicose veins under the former criteria.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), however, the Board finds no basis to apply an 
alternate diagnostic code or otherwise to assign a higher 
disability evaluation under the Rating Schedule.  


B.  Right Ankle

The veteran's right ankle disability is currently rated 10 
percent disabling under Diagnostic Code 5271 for moderate 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  Ratings under Diagnostic Code 
5262 are based on ankle disability produced by malunion of 
the tibia and fibula, and are considered in this case.  

The evidence, as recited in the factual background above, 
tends to show that the veteran currently has pain and 
swelling of the right ankle with mild tenderness, and full 
range of motion.  At VA examination in January 2000, the 
examiner stated for the record that the veteran's ankles were 
examined, and that they were unchanged from the October 1997 
VA examination.  He had full ankle motion in January 2000.  
Therefore, the overall degree of limitation of motion is 
clearly not more than moderate in degree.  Thus, a rating in 
excess of 10 percent under Diagnostic Code 5271 is not 
warranted.  There is no medical evidence of ankylosis of the 
right ankle, to make applicable Diagnostic Code 5270.  

As to Diagnostic Code 5262, while there moderate disability 
of the right ankle, there is no clinical or x-ray evidence 
showing malunion of the tibia or fibula.  Accordingly, a 
higher rating under that code is not warranted.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, supra.  However, the objective medical evidence 
reflects minimal symptoms only, at best being noted as mild 
tenderness, pain and swelling, with little to no limitation 
of motion.  Instability of the ankle has not been objectively 
confirmed.  Therefore, while there is pain and fatigability, 
there is no indication of weakness on movement or 
incoordination.  The Board finds no objective evidence to 
show that pain, flare-ups of pain, or fatigability result in 
additional limitation of motion to a degree that would 
support a finding that it is more approximate to marked 
versus moderate limitation of motion.  Accordingly, a rating 
in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  


C.  Right Knee

The veteran's right knee disability is currently evaluated as 
20 percent disabling based on Diagnostic Codes 5010-5260, and 
5257.  Essentially, separate ratings are correctly in effect 
for the veteran's right knee arthritis and for instability 
associated therein.  

In this case, the medical evidence of record confirms x-ray 
evidence of right knee arthritis.  However, repeated VA 
medical examinations do not show that the veteran's right 
knee motion has been limited to the extent necessary to meet 
the criteria for a rating in excess of 10 percent.  For 
example, on VA medical examination in January 2000, right 
knee motion was from 0 to 110 degrees.  On December 2001 VA 
orthopedic examination, the right knee range of motion was 
from 0 to 100 degrees.  These findings do not warrant a 
rating in excess of 10 percent under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Diagnostic Codes 5260, 5261.

In this regard, the Board has also considered 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 addressing the impact of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain.  DeLuca, 8 Vet. App. at 206-07.  In that regard, it 
is noted that the veteran contends that he experiences severe 
knee pain and lack of endurance, and constant flare-ups.  The 
objective evidence of record does note pain on right knee 
motion, with grunting and grimacing from the veteran.  In 
reviewing all of the evidence together, however, the Board 
finds that the criteria for a rating in excess of 10 percent 
for a right knee disability have not been met.  That is, 
given the right knee symptomatology delineated in the 
objective medical evidence of record, the Board finds that an 
additional "symbolic" range of motion loss for pain, excess 
fatigability, and decreased functional ability is not 
warranted.  The veteran's 10 percent rating is already based 
on his complaints of pain and limitation of motion.  There is 
no credible evidence that additional factors such as flare-
ups restricts motion to such an extent that the criteria for 
a rating higher than 10 percent would be justified.

Regarding the separate rating for instability of the knee, 
Diagnostic Code 5257 allows for a higher, in this case, 20 
percent rating when there is moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  Here, the record contains the veteran complaints of 
right knee instability, as indicated by his testimony, and as 
indicated in his subjective complaints recorded at treatment, 
post July 1999 arthroscopy.  There is no objective indication 
of instability of more than a slight nature.  At the VA 
examination in January 2000, the veteran walked with a limp 
because of the brace on his right knee.  The veteran reported 
instability and giving way.  Thus, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).  In this case, the RO has rated the 
veteran for additional disability due to instability or 
subluxation. 

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee.  

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When there is evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted. Diagnostic Code 5258.  In this case, 
there has been absolutely no objective medical evidence of a 
dislocated semilunar cartilage with frequent episodes of 
locking or ankylosis of the right knee.  Thus, an evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Codes 5256, 5258.


Extraschedular Consideration

The Board does not find that referral of the  case to the 
Director of the VA Compensation and Pension Service for 
consideration of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is in order for 
any of the claims on appeal.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
The veteran has indicated that he is uncomfortable at work as 
loan officer due his inability to sit or stand for long 
periods of time because of his varicose veins.  However, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the newly assigned evaluation of 50 
percent for bilateral varicose veins, or the already existing 
evaluations for the right ankle and right knee disabilities.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

An evaluation of 50 percent for bilateral varicose veins is 
granted; subject to the regulations pertinent to the 
disbursement of monetary funds.

An evaluation in excess of 10 percent for residuals of a 
right ankle injury is denied.

An increased evaluation for right knee traumatic arthritis, 
status post arthroscopy with limited motion, currently 
evaluated as 10 percent disabling, is denied.  

An increased evaluation for right knee disability, status 
post arthroscopy with instability, currently evaluated as 
10 percent disabling, is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

